DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 4/25/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, 13-17, 21, 23-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 23, the term “configured to retract at the throughhole” is indefinite, as it is unclear what the claim term is attempting to state.  As best understood by the Examiner, as the wedge is inserted between the teeth, the first side walls flex inward at the through hole, and as the wedge is further inserted, and the throughhole is pushed past the teeth, the sidewalls then expand back to their original form, and will be interpreted as such.  As such, it is unclear how the sidewalls are configured to retract at the throughhole, as the wedge is advanced past the teeth (as best understood the sidewalls expand back).  Clarification is required.
Regarding claim 8, the term “a first concave section” is indefinite as it is unclear whether or not the term refers back to the now previously recited concave region in claim 6, or another concave section.  As best understood by the Examiner the term intends to refer back.  Clarification is required.
Additionally in claim 13, the term “the throughhole being directed through” is indefinite as it is unclear whether or not the claims require the throughhole to actually extend or penetrate through the walls.  Clarification is required. 
Regarding claims 16 and 17, the claims are indefinite as they recite a region of increased flexibility in the form of a throughhole, however claim 13, from which they depend already now recites the throughhole.  It is unclear if claims 16-17 refer back to the throughhole in claim 13, or another throughhole/region of increased flexibility.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ulso et al (US 20150282896 A1).
Regarding claim 1, Ulso et al discloses a dental wedge (see Figs. 1-2 and [0020]; Examiner relies on embodiment disclosed with the two legs connected at an end portion, opposite the base) for creating space between adjacent teeth, the wedge comprising; an elongated body (formed by legs 5 and 7 and end portion; not shown [0020]) extending from an outer end (e.g. at base 4) to an opposite inner end (e.g. end portion where legs are connected [0020]), the body comprising a longitudinal first sidewall (5) connected to a longitudinal second side wall (7), the first and second side walls each being spaced apart creating an inverted generally v shaped transverse section for the body (see Fig. 2), the body having a top surface (e.g. top facing surfaces of 5/7) and a bottom surface (e.g. bottom facing surfaces of 5/7), wherein the body includes a region of increased flexibility comprising a throughhole (10; 10 is in form of hole when ends are connected, see [0020]) compared to each of the first and second side wall, wherein the throughhole is in the body through the first and second side walls (e.g. formed by where sidewalls would connect) at the inner end of the body (e.g. spans from inner end to outer end), the throughhole extending from the top to the bottom surface (see Figs. 1-2), wherein when the dental wedge is inserted between adjacent teeth, the first and second side walls are configured to flex inward at the throughhole (see citations below), and wherein when the dental wedge is further inserted between the teeth with the first and second wall flexed inward, the first and second wall are configured to retract at the through hole when the throughhole is advanced past the adjacent teeth (e.g. expand back outwards; see abstract, [0020], [0022], [0024]-[0025], [0067], [0070]-[0072]).  Regarding claim 10, Ulso et al further discloses wherein the device comprises a second region of increased flexibility (e.g. examiner interprets the internal half of potion 10 to correspond to the first region, and outer half of portion 10 to correspond to the second region).  Regarding claim 21, Ulso further discloses wherein the inner end of the body is configured to be inserted first into an interproximal space between adjacent teeth, and advanced within the space until the first side wall flexes inward and the second side wall flexes inward at the throughhole (configured to be used as such, see citations above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ulso et al.
Regarding claims 6-8, Ulso et al, in the relied on embodiment does not teach wherein the first side wall includes a first outwardly protruding region in a top view, and a concave region adjacent the first outwardly protruding region, the second side wall includes a second outwardly protruding region in a top view, and the region of increased flexibility is positioned between the first and second outwardly protruding regions, at an intersection thereof, wherein the first and second outwardly protruding regions are located adjacent the inner end of the body, wherein the first side wall includes a third outwardly protruding region adjacent the outer end of the body, the first and third outwardly protruding regions defining the first concave section and the second side wall includes a fourth outwardly protruding region at the outer end of the body, the second and fourth outwardly protruding regions defining a second concave section of the second side wall as required.  
Ulso et al, however, according to the embodiment of Fig. 9, teaches a dental wedge (301) with a first leg/sidewall (305) and a second leg/sidewall (307), wherein the first side wall (305) includes a first outwardly protruding (305c) region in a top view, and a concave region (concave between 305c/b) adjacent the first outwardly protruding region, the second side wall (307) includes a second outwardly protruding region (307c)  in a top view, and the region of increased flexibility is positioned between the first and second outwardly protruding regions, at an intersection thereof (e.g. 310 extends therebetween), wherein the first and second outwardly protruding regions are located adjacent the inner end of the body (see Fig. 9), wherein the first side wall includes a third outwardly protruding region (convex portion between 305a/b) adjacent the outer end of the body, the first and third outwardly protruding regions defining the first concave section (see above) and the second side wall includes a fourth outwardly protruding region (convex portion between 307a/b) at the outer end of the body, the second and fourth outwardly protruding regions dividing a second concave section (e.g. concave section between 307b/c) of the second side wall.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Ulso to include Ulso’s leg shape of the second embodiment, as such modification would allow for improved insertion, retention and force applied by the tool in different locations (see [0028]-[0030] and [0086]).  
Regarding claim 11, Ulso as explained above in regards to claim 1, does not teach wherein the second region of increased flexibility comprises a second throughhole in the body as required.  However, the Examiner notes that such modification would merely involve a duplication of known parts of the device, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Ulso to include two separate through holes, as such modification would merely involve the duplication and separation of known parts of the device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ulso et al, further in view of Gores (US 3890714).
Regarding claim 9, Ulso discloses all the features of the claimed invention, including the third and fourth outwardly protruding regions (see above), but does not explicitly teach wherein the third and fourth regions include notches defining at least one movable tabs in the respective side walls as required. 
Gores, however, teaches a dental wedge (Fig. 2) comprising first and second sidewalls (10 and 12) comprising notches (25) forming movable tabs/teeth (area of wall between notches and bottom surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Ulso to include Gore’s notches forming movable tabs, as such modification would improve retention of the device between the teeth (see Gores, col 4, lines 60-67).  It is noted that should the sidewalls of the device of Ulso be modified to include the notches as taught by Gores, as combined above, the sidewalls, including the first, (second), third and fourth protruding regions, would comprise the notches forming the movable tabs as required.  
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2007/0254263 A1) in view of Fischer et al (US 6468080 B1) in view of Ulso et al.
Regarding claim 13, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal first side wall (16 and longitudinal half of surface 10 on the side of wall 16) connected to a longitudinal second side wall (16’ and longitudinal half of surface 10 on the side of wall 16’), the first and second side walls each being spaced apart creating an inverted generally V-shaped transverse section for the body (see Figs. 8-10), the body having a top surface (see Fig. 7) and a bottom surface (see Fig. 10), wherein the first side wall includes a first outwardly protruding region (e.g. wider portion of 16 between 9 and 3) defining a first local maxima when viewed in a top view of the body (see Fig. 7) located adjacent the outer end of the body, and the second side wall includes a second outwardly protruding region (e.g. wider portion of 16’ between 9 and 3; opposite side) located adjacent the outer end of the body (per claims 14-15).  McDonald, however, does not explicitly teach wherein the first and second outwardly protruding regions include notches defining at least one movable tabs in the respective side walls, wherein the first outward protruding region having the notches defining a first, second and third movable tab in the first side wall, wherein the second movable tab is positioned between the first and third moveable tabs, the second tab being longer than the first and third moveable tab, or wherein the elongated body includes a throughhole as required. 
Fischer et al, however, teaches a dental wedge (see Fig. 1) comprising a first side wall (first angled side of wedge) and a second side wall (second angled side of wedge), and wherein the sidewalls have notches (spaces cut into sidewalls of wedge) defining at least one movable tab (remaining extending pieces of sidewall of wedge) in the sidewalls, the notches on the first side wall defining first, second and third moveable tabs in the first sidewall, with the second tab between the first and third tab (see Figs. 1-4; tabs have length that vary based on varying shape of wedge; first, second and third tab corresponding to three sequential tabs on a fist sidewall).  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the sidewalls, including the protruding sections, of the McDonald device, to include Fischer’s notches defining movable tabs, including first, second and third moveable tabs, as such modification would improve fit and retention of the device between the teeth (see Fischer, abstract).  
McDonald/Fischer, as combined above, does not explicitly teach wherein the second moveable tab is longer than the first and third tab as required.  However, the Examiner notes that Fischer explicitly discloses that the moveable tabs may vary and be provided in any and variable sizes and shapes as desired (see col 2, lines 42-46; col 4, lines 39-44; col 5 line 66 through col 6, line 9 and col 9, lines 54-63) and that the instant disclosure lacks any criticality for the particular size or arrangement of the tabs as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Fischer, as combined above, to modify the size of the second tab (as suggested by Fischer), such that the second tab is longer than the first and third tabs (e.g. middle tab of any three tabs is longer than tabs on either of its sides), as such modification would merely involve a change of size of known component of a device, which has been held to be within the skill of the ordinary artisan (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)). 
Ulso et al, however, teaches a dental wedge (see Figs. 1-2 and [0020]; Examiner relies on embodiment disclosed with the two legs connected at an end portion, opposite the base) comprising; an elongated body (formed by legs 5 and 7 and end portion; not shown [0020]) extending from an outer end (e.g. at base 4) to an opposite inner end (e.g. end portion where legs are connected [0020]), the body comprising a longitudinal first sidewall (5) connected to a longitudinal second side wall (7), the first and second side walls each being spaced apart creating an inverted generally v shaped transverse section for the body (see Fig. 2), the body having a top surface (e.g. top facing surfaces of 5/7) and a bottom surface (e.g. bottom facing surfaces of 5/7), wherein the body includes a region of increased flexibility comprising a throughhole (10; 10 is in form of hole when ends are connected, see [0020]) compared to each of the first and second side wall, wherein the throughhole is in the body directed through the first and second side walls (e.g. formed by where sidewalls would connect) at the inner end of the body (e.g. spans from inner end to outer end), the throughhole extending from the top to the bottom surface (see Figs. 1-2), wherein when the dental wedge is inserted between adjacent teeth, the first and second side walls are configured to flex inward at the throughhole (see citations below), and wherein when the dental wedge is further inserted between the teeth with the first and second wall flexed inward, the first and second wall are configured to retract at the through hole when the throughhole is advanced past the adjacent teeth (e.g. expand back outwards; see abstract, [0020], [0022], [0024]-[0025], [0067], [0070]-[0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Fischer, as combined above, to include Ulso’s throughhole in the body, as such modification would improve flexibility, seating and retention of the wedge (see Ulso, citations above).  It is noted that should the device of McDonald/Fischer be modified with Ulso’s throughhole, as combined above, the resultant device would comprise the throughhole in the McDonald/Fischer device, and configured to perform the functional language claimed, as described in Ulso by virtue of the throughhole.  
Claims 1, 6-8, 10-11, 21, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2007/0254263 A1) in view of Ulso et al.
Regarding claims 1, 6-8, and 21, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal first side wall (16 and longitudinal half of surface 10 on the side of wall 16) connected to a longitudinal second side wall (16’ and longitudinal half of surface 10 on the side of wall 16’), the first and second side walls each being spaced apart creating an inverted generally V-shaped transverse section for the body (see Figs. 8-10), the body having a top surface (see Fig. 7) and a bottom surface (see Fig. 10).  McDonald additionally discloses wherein the first sidewall includes a first outwardly protruding region when viewed in a top of the body (e.g. wider portion of 16 which extends from 5 to midway through portion 9), the second sidewall includes a second outwardly protruding region when viewed in a top view of the body (e.g. wider portion of 16’ which extends from 5 to midway through portion 9; opposite side); wherein the first and second outwardly protruding regions are located adjacent an inner end of the body (see above); and the first side wall includes a third outwardly protruding region (e.g. wider portion of 16 between the midpoint of 9 and where sections 2 and 3 meet) located adjacent the outer end of the body, the first and third outwardly protruding region defining a first concave section (9 on 16; concave region adjacent the first outwardly protruding region) of the first side wall, and the second side wall includes a fourth outwardly protruding region (e.g. wider portion of 16’ between midpoint of 9 and where sections 2 and 3 meet; opposite side) located adjacent the outer end of the body, the second and fourth outwardly protruding regions defining a second concave section of the second side wall (9 on 16’).  McDonald, however does not teach wherein the body includes a region of increased flexibility, comprising a through hole in the body extending from the top surface to the bottom surface through the first and second side walls, compared to each of the first and second side walls, as required. 
Ulso et al, however, teaches a dental wedge (see Figs. 1-2 and [0020]; Examiner relies on embodiment disclosed with the two legs connected at an end portion, opposite the base) comprising; an elongated body (formed by legs 5 and 7 and end portion; not shown [0020]) extending from an outer end (e.g. at base 4) to an opposite inner end (e.g. end portion where legs are connected [0020]), the body comprising a longitudinal first sidewall (5) connected to a longitudinal second side wall (7), the first and second side walls each being spaced apart creating an inverted generally v shaped transverse section for the body (see Fig. 2), the body having a top surface (e.g. top facing surfaces of 5/7) and a bottom surface (e.g. bottom facing surfaces of 5/7), wherein the body includes a region of increased flexibility comprising a throughhole (10; 10 is in form of hole when ends are connected, see [0020]) compared to each of the first and second side wall, wherein the throughhole is in the body through the first and second side walls (e.g. formed by where sidewalls would connect) at the inner end of the body (e.g. spans from inner end to outer end), the throughhole extending from the top to the bottom surface (see Figs. 1-2), wherein when the dental wedge is inserted between adjacent teeth, the first and second side walls are configured to flex inward at the throughhole (see citations below), and wherein when the dental wedge is further inserted between the teeth with the first and second wall flexed inward, the first and second wall are configured to retract at the through hole when the throughhole is advanced past the adjacent teeth (e.g. expand back outwards; see abstract, [0020], [0022], [0024]-[0025], [0067], [0070]-[0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald, to include Ulso’s throughhole in the body, as such modification would improve flexibility, seating and retention of the wedge (see Ulso, citations above).  It is noted that should the device of McDonald be modified with Ulso’s throughhole, as combined above, the resultant device would comprise the throughhole in the McDonald device, and configured to perform the functional language claimed, as described in Ulso by virtue of the throughhole.  
Regarding claim 6, it is noted that in the modified device of McDonald/Ulso, as combined above the region of increased flexibility would be positioned between the first and second outwardly protruding regions, and positioned at an intersection thereof (at least in part, as the throughhole of Ulso extends from the base to the opposite end).  
Regarding claims 10, McDonald/Ulso et al further discloses wherein the device comprises a second region of increased flexibility (e.g. examiner interprets the internal half of potion 10 to correspond to the first region, and outer half of portion 10 to correspond to the second region; see Ulso).  Regarding claim 21, McDonald/Ulso further discloses wherein the inner end of the body is configured to be inserted first into an interproximal space between adjacent teeth, and advanced within the space until the first side wall flexes inward and the second side wall flexes inward at the throughhole (configured to be used as such, see Ulso citations above).  
Regarding claim 11, McDonald/Ulso as combined above in regards to claim 1, does not teach wherein the second region of increased flexibility comprises a second throughhole in the body as required.  However, the Examiner notes that such modification would merely involve a duplication of known parts of the device, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Ulso to include two separate through holes, as such modification would merely involve the duplication and separation of known parts of the device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  
Regarding claims 23-24, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal first side wall (16 and longitudinal half of surface 10 on the side of wall 16) connected to a longitudinal second side wall (16’ and longitudinal half of surface 10 on the side of wall 16’), the first and second side walls each being spaced apart creating an inverted generally V-shaped transverse section for the body (see Figs. 8-10), the body having a top surface (see Fig. 7) and a bottom surface (see Fig. 10). McDonald additionally discloses wherein the first sidewall includes a first outwardly protruding region when viewed in a top of the body (e.g. wider portion of 16 which extends from 5 to midway through portion 9), the first protruding region defining a first local maxima when viewed in a top view (e.g. protruding region defines a local maxima for the region defined above); the second sidewall includes a second outwardly protruding region when viewed in a top view of the body (e.g. wider portion of 16’ which extends from 5 to midway through portion 9; opposite side), the second protruding region defining a second local maxima when viewed in a top view (e.g. protruding region defines a local maxima for region defined above); and a ridge defined between the first and second side walls (e.g. where first and second walls meet).  Regarding claim 28, McDonald additionally discloses wherein the first longitudinal side wall includes a third protruding region and a concave region positioned between the first and third protruding region of the first side wall (see explanation above).  McDonald, however does not teach wherein the body includes a region of increased flexibility, comprising a through hole in the body at the ridge, the through hole being positioned at an intersection between the first and second protruding regions as required. 
Ulso et al, however, teaches a dental wedge (see Figs. 1-2 and [0020]; Examiner relies on embodiment disclosed with the two legs connected at an end portion, opposite the base) comprising; an elongated body (formed by legs 5 and 7 and end portion; not shown [0020]) extending from an outer end (e.g. at base 4) to an opposite inner end (e.g. end portion where legs are connected [0020]), the body comprising a longitudinal first sidewall (5) connected to a longitudinal second side wall (7), the first and second side walls each being spaced apart creating an inverted generally v shaped transverse section for the body (see Fig. 2), the body having a top surface (e.g. top facing surfaces of 5/7) and a bottom surface (e.g. bottom facing surfaces of 5/7), wherein the body includes a region of increased flexibility comprising a throughhole (10; 10 is in form of hole when ends are connected, see [0020]) compared to each of the first and second side wall, wherein the throughhole is in the body through the first and second side walls at a ridge (e.g. formed by where sidewalls would connect) at the inner end of the body (e.g. spans from inner end to outer end), the throughhole extending from the top to the bottom surface (see Figs. 1-2), wherein when the dental wedge is inserted between adjacent teeth, the first and second side walls are configured to flex inward at the throughhole (see citations below), and wherein when the dental wedge is further inserted between the teeth with the first and second wall flexed inward, the first and second wall are configured to retract at the through hole when the throughhole is advanced past the adjacent teeth (e.g. expand back outwards; see abstract, [0020], [0022], [0024]-[0025], [0067], [0070]-[0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald, to include Ulso’s throughhole in the body, as such modification would improve flexibility, seating and retention of the wedge (see Ulso, citations above).  It is noted that should the device of McDonald be modified with Ulso’s throughhole, as combined above, the resultant device would comprise the throughhole in the McDonald device, and configured to perform the functional language claimed, as described in Ulso by virtue of the throughhole.  Additionally, it is noted that in the modified device of McDonald/Ulso, as combined above the region of increased flexibility would be positioned between the first and second outwardly protruding regions, positioned at an intersection thereof, and at the first end of the wedge opposite a second end of the wedge (at least in part, as the throughhole of Ulso extends from the base to the opposite end).  
Regarding claim 24, McDonald/Ulso, as combined above does not explicitly teach that the throughhole has a perimeter shape that is a diamond or a teardrop as required.  However, it is noted that such modification would merely involve a change of shape of a known component of the device which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape of the throughhole of the device of McDonald/Ulso, as combined above, to include a diamond or teardrop shape, as such modification would merely involve a change of shape of a known component of a device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Ulso, as combined above, further in view of Gores (US 3890714).
Regarding claim 9, McDonald/Ulso, as combined above, discloses all the features of the claimed invention, including the third and fourth outwardly protruding regions (see above, McDonald), but does not explicitly teach wherein the first, third and fourth regions include notches defining at least one movable tabs in the respective side walls as required. 
Gores, however, teaches a dental wedge (Fig. 2) comprising first and second sidewalls (10 and 12) comprising notches (25) forming movable tabs/teeth (area of wall between notches and bottom surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Ulso, as combined above, to include Gore’s notches forming movable tabs, as such modification would improve retention of the device between the teeth (see Gores, col 4, lines 60-67).  It is noted that should the sidewalls of the device of McDonald/Ulso, as combined above, be modified to include the notches as taught by Gores, as combined above, the sidewalls, including the first, (second), third and fourth protruding regions, would comprise the notches forming the movable tabs as required.  
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 9456880 teaches a dental wedge with through holes for suction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772